Case 1:13-cv-04938-LDH-SMG Document 392 Filed 11/29/18 Page 1 of 2 PageID #: 8456




                                                                     November 29, 2018
  VIA ECF

  Hon. LaShann DeArcy Hall
  United States District Judge
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

                                                      Re:      Fernandez, et al. v. Kinray, Inc., et al.
                                                               Civil Action No.: 13-CV-4938

  Dear Judge DeArcy Hall:

                   We write jointly on behalf of all parties to report that the parties have conferred and
  reached agreement as to the end date for Plaintiffs’ claims in this action (Dkts. 386, 389), and to
  respectfully request that the Court approve the terms of the parties’ agreement, set forth below.
  The parties have also conferred regarding the issues raised in Defendants’ November 14, 2018 pre-
  motion letter and Plaintiff’s November 19, 2018 response (Dkt. 388), and have agreed that
  Plaintiffs shall advise Defendants by December 14, 2018 whether they object to dismissal of the
  seven Plaintiffs who have filed for bankruptcy during the pendency of this litigation.

         •   The end date for Plaintiffs’ claims shall be the earlier of September 30, 20151 or:

                  o For Routeholders, the last date a Routeholder Plaintiff (or his or her corporation)
                    received payment from Defendants for delivery services;

                  o For Helpers, the last date a Helper Plaintiff provided services to a Routeholder;

         •   On or before December 5, 2018, Plaintiffs shall file a Third Amended Complaint (“TAC”)
             that is consistent with the Second Amended Complaint (Dkt. 379) except as specifically
             set forth below:

                  o For each named Plaintiff, the TAC shall allege that such Plaintiff provided services
                    to Defendants “in one or more weeks between ______2 and September 30, 2015”;




  1
   Defendants terminated the final series of contracts with Routeholders on or around August 15, 2015; thus, all directly
  contracted services ceased on or about September 15, 2015.
  2
      Plaintiffs to insert the alleged date provision of such services commenced as to each Plaintiff.
Case 1:13-cv-04938-LDH-SMG Document 392 Filed 11/29/18 Page 2 of 2 PageID #: 8457




                                                                                    Hon. LaShann DeArcy Hall
                                                                                               USDC/EDNY
                                                                                             November 29, 2018
                                                                                                        Page 2

                o The TAC shall replace Plaintiffs Gamarra and Casasolas, whose claims are subject
                  to their bankruptcy filings, with newly identified trial Bellwether Plaintiffs:
                  William R. Sanchinelli and Marjorie Gutierrez.

        •   Defendants shall file their Answer to the TAC on or before December 19, 2018;

        •   Plaintiffs Sanchinelli and Gutierrez shall appear for deposition on or before December 21,
            2018;

        •   The parties shall jointly submit a letter to the Court designating their respective
            Routeholder trial Plaintiffs by December 28, 2018;

        •   The parties shall jointly submit a letter to the Court designating their respective Helper trial
            Plaintiffs by January 18, 2018.

        •   The briefing schedule and status conference set at last week’s court conference are stricken
            as moot.

                We ask that the Court “so order” this letter, and a so ordered block is below for the
  Court’s convenience. The parties are available to address any concerns the Court may have.

                                                                    Respectfully submitted,

            JOSEPH & KIRSCHENBAUM LLP                               JACKSON LEWIS P.C.


  By:             S/                                        By:           S/
            D. Maimon Kirschenbaum                                  Felice B. Ekelman
            Josef Nussbaum                                          Noel P. Tripp
            Lucas Buzzard                                           Lauren B. Grassotti
            32 Broadway, Ste. 601                                   666 Third Avenue, 29th Floor
            New York, New York 10004                                New York, New York 10017
            (212) 688-5640                                          (212) 545-4000


                         SO ORDERED on this             day of ____________, 2018



                                         United States District Judge
